COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-15-00153-CV


DONALD W. READ                                                    APPELLANT

                                      V.

TIMOTHY VERBOSKI                                                   APPELLEE


                                   ----------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 048-275890-14

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      On May 5, 2015, we notified Appellant Donald W. Read, a pro se inmate,

of our concern that we lack jurisdiction over his appeal from an “Order Denying

Motion to Appoint Attorney Regarding These Civil Matters” because the order

does not appear to be a final judgment or an appealable interlocutory order. We

informed Read that the appeal may be dismissed for want of jurisdiction unless

      1
      See Tex. R. App. P. 47.4.
he or any party desiring to continue the appeal filed a response showing grounds

for continuing the appeal. See Tex. R. App. P. 42.3(a), 44.3. Read filed a

response, but it does not show grounds for continuing the appeal.

      Appellate courts have jurisdiction over appeals from final judgments and

from specific types of interlocutory orders designated by the legislature as

appealable. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see

Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (West 2015). A judgment is final

for purposes of appeal if it (1) actually disposes of all claims and parties or

(2) states with unmistakable clarity that it is a final judgment.   Lehmann, 39
S.W.3d at 200.

      The order that Read attempts to appeal is neither a final judgment nor an

appealable interlocutory order. Therefore, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f).

                                                 PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: June 11, 2015




                                         2